UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4306
TRON MIFFIN,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                            (CR-01-20-F)

                  Submitted: September 18, 2001

                      Decided: September 27, 2001

        Before WILLIAMS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Thomas P. McNamara, Federal Public Defender, Raleigh, North Car-
olina, for Appellant. John Stuart Bruce, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, Jennifer May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                      UNITED STATES v. MIFFIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tron Miffin appeals his sentence imposed upon a violation of his
term of supervised release from his previous conviction on various
drug-related charges. Miffin was sentenced to ninety-four months’
imprisonment for the underlying conviction, which sentence was
reduced by the district court twice based upon Miffin’s substantial
assistance. Miffin ultimately was sentenced to seventy-nine months,
which he served with the federal Bureau of Prisons. He challenges the
district court’s imposition of a sentence of sixty months’ imprison-
ment for his admitted violation of the terms of his supervised release.

   According to the undisputed facts, Miffin was released from cus-
tody on the underlying drug conviction and his term of supervised
release began on June 30, 2000. On September 21, 2000, Miffin was
charged with and ultimately pled guilty in state court to manufactur-
ing cocaine, possession of up to one-half ounce of marijuana, posses-
sion of drug paraphernalia, and resisting a public officer. He was
sentenced in state court to six to eight months in prison. Miffin’s fed-
eral probation officer thereafter filed a motion to revoke Miffin’s
supervised release, based upon the state drug conviction. Miffin
admitted to the charged violation, and the district court revoked Mif-
fin’s supervised release and sentenced him to sixty months in prison,
the maximum sentence allowed by law.

   On appeal, Miffin contends specifically that the district court
abused its discretion in imposing a sixty-month imprisonment term
when the applicable sentencing guidelines policy statement suggested
a sentence of thirty-seven to forty-six months. He further claims that
because his criminal conduct resulted in a state sentence of only six
to eight months in prison, the district court’s sentence based upon the
same conduct was unreasonable.
                       UNITED STATES v. MIFFIN                       3
   This Court reviews a sentence imposed by a district court as a con-
sequence of a supervised release violation for abuse of discretion.
United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). The sen-
tencing ranges provided by U.S. Sentencing Guidelines Manual
§ 7B1.4, p.s., are purely advisory and do not bind the sentencing
court. Davis, 53 F.3d at 642; United States v. Denard, 24 F.3d 599,
602 (4th Cir. 1994). In addition, the guidelines commentary estab-
lishes the propriety of a sentence above the recommended range
where, as here, the original sentence was the result of a downward
departure. USSG § 7B1.4, comment. (n.4).

   We find, given that the total incarceration sentence Miffin received
was within his original guideline sentencing range, and the supervised
release violation was another serious drug-related event which
occurred less than three months following Miffin’s release from cus-
tody, the district court’s imposition of a sixty-month sentence for the
supervised release revocation does not constitute an abuse of discre-
tion. Moreover, we find the fact that Miffin’s federal sentence was
substantially longer than his state sentence to be neither relevant nor
significant.

  Accordingly, we affirm Miffin’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the Court and argument
would not aid the decisional process.

                                                          AFFIRMED